DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6,.8-13,15-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arana (cited on ids) in view of Eid (cited on ids) in view off Lundberg (20130277821). 
a.	As to claims 1-3, 8-10, 15, 18, 19, 20, 25 Arana teaches a substrate/wiring board (item 111), and housing item 160 a first integrated circuit device (item 112); a second integrated circuit device electrically coupled to the first integrated circuit device with a plurality of device-to-device interconnects (item 113 and 125 interconnecting the devices).  Arana teaches thermal management element/reservoirs inter-disposed between the devices and the interconnections.  Arana wherein the at least one device-to-device interconnect extends through the vapor space/reservoir (figure 2 and item 284). Arana also teaches a heat dissipation element as part of the device Arana teaches wherein the heat dissipation device includes at least one footing and wherein the at least one footing is attached to the substrate. (item 160 and 170)


Arana does not teach at least one jumping drops vapor chamber between the first integrated circuit device and the second integrated circuit device, wherein at least one device-to-device interconnect of the plurality of device-to-device interconnects extends through the at least one jumping drops vapor chamber.  
Eid teaches jumping drops vapor chamber for use packaging in semiconductor dies. Eid teaches wherein the at least one jumping drops vapor chamber comprises a vapor space defined by a sidewall and a working fluid disposed within the vapor space.

Lundberg teaches providing element to extract heat up through  multiple dies to a heat spreader (items 71 to 60 connected). Lundberg Also teaches wherein the heat dissipation device includes at least one footing and wherein the at least one footing is attached to the substrate.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filling to replace to reservoir with the jumping drops reservoir optimize heat transfer out of the device to minimize the external structure need to extract heat.
Further it would have been obvious to one of ordinary skill in the art at the time of filing to provide connection to a heat spreader  as suggest Lundberg to dissipate the heat.



c.	As to claim 5, 12,22 Arana teaches a underfill material. Though it not clear what the scope of “photo-definable” is it was clearly known and used to for underfills.
	Thus it would have been obvious to one of ordinary skill in the art at the time of filing to use a photo-definable underfill to allow easy fabrication of the reservoir. Speeding up production time.
d.	As to claim 17 Arana/Lundberg does not explicitly teach further including an active heat removal device thermally coupled to the heat dissipation device. However such element were known and were known to be implemented with heat dissipation element to speed up heat dissipation.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to include an active heat removal device coupled to item 160 of Arana or 60 of Lundberg to speed up heat removal.

Claim 7, 14, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arana (cited on ids) in view of Eid (cited on ids) in view off Lundberg (20130277821)  as applied to claim 1,8 and 18 above, and further in view of Refai-Ahmed (20170092619).

Refai Ahmed teaches a third and a second interconnected to a first die (figure 1a item 112 as the first and each or  114 being a second and third)
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide the stack in the configuration of Rafai-Ahmed with jumping drops between the first and second and the first and third for cooling between the dies.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896